Citation Nr: 0826971	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to September 1, 2005, 
for additional benefits for a dependent spouse.   



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1959 to August 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 decision of the Denver, Colorado Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Earlier, in a May 
2004 rating decision, the RO granted service connection for 
prostate cancer, assigning a 100 percent rating effective 
October 6, 2003.  A Board videoconference hearing was 
scheduled for February 2008.  The veteran did not appear, 
however, and did not indicate that he wished to reschedule.  


FINDING OF FACT

The veteran did not file a complete declaration of the status 
of his dependents until August 2005, more than one year from 
the date the decision was issued granting service connection 
for prostate cancer and more than one year from the date he 
was informed that he needed to furnish his spouse's Social 
Security number in order to complete the declaration. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2005 
for additional benefits for a dependent spouse are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.31, 3.109 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

II.  Factual Background

A September 1967 marriage certificate, received by the RO in 
June 1980, shows that the veteran and his current spouse were 
married on September [redacted], 1967.  

In a November 1998 rating decision the veteran was granted 
increased ratings for his service connected postoperative 
hernia (20 percent) and service connected postoperative left 
inguinal hernia (10 percent).  The veteran's total combined 
rating was raised to 40 percent and the effective date for 
the increase was July 7, 1998.  In a November 1998 letter 
accompanying the decision the RO noted that the veteran was 
being paid as a single veteran with no dependents.  The 
letter also informed him that the information that he had 
sent the RO regarding his dependents was incomplete and asked 
him to send in VA Form 21-686c, Declaration of Status of 
Dependents.  The veteran did send in the form, which was 
received by VA in February 1999.  He listed his current 
spouse and noted that he had been married to her since 
September 1967 but he did not provide her Social Security 
Number. 

In a February 1999 response letter, the RO noted that it had 
received the veteran's Form 21-686c but that it would not be 
able to pay additional benefits for the veteran's spouse 
until it received his spouse's Social Security Number.  It 
asked the veteran to either send in the Social Security 
Number or to call the RO with the information.  It also noted 
that the veteran needed to furnish the information within a 
year or otherwise additional payment (based on the spouse 
being a dependent) could be authorized only from the date 
that VA received the Social Security Number.  

In March 2003, the veteran filed a claim for service 
connection for prostate cancer.  The claim was filed on a 
"Statement in Support of Claim" form and no information 
pertaining to the veteran's dependents was provided.  

As mentioned above, the May 2004 rating decision granted 
service connection for prostate cancer and assigned a 100 
percent rating effective October 6, 2003.  In a June 2004 
letter accompanying the decision, the RO informed the veteran 
of the rate of his retroactive monthly compensation, as well 
as the monthly compensation rate going forward.  The RO noted 
that the veteran was being paid as a single veteran with no 
dependents.  

In an August 25, 2005 declaration of status of dependents the 
veteran identified his spouse as his dependent and provided 
her Social Security number.  In response, the RO issued  a 
September 2005 letter informing the veteran that it had added 
additional monthly compensation for his spouse effective 
September 1, 2005.  Then, in an October 2005 letter the 
veteran claimed that he should receive retroactive pay for 
his dependent spouse back to the effective date for service 
connection for prostate cancer (i.e. October 2003).  He noted 
that at the time he was granted service connection at the 
100% rate in June 2004 he had no idea he could also collect 
for his spouse (who he had been married to for 39 years) as 
he was seriously ill with prostate cancer.  He did not 
realize that he could claim his wife as a dependent and 
receive additional monthly compensation until he came across 
it on an Agent Orange flyer.  

In its October 2005 decision the RO denied retroactive pay 
for the veteran's dependent spouse.  The RO noted that the 
veteran was notified that he was being paid as a single 
veteran with no dependents.  It also noted that (under 
pertinent regulations) the veteran had one year from the June 
2004 notification of the May 2005 rating decision to add his 
wife as a dependent.  Since the veteran did not add his wife 
as a dependent within one year, he could not be paid at the 
higher compensation rate for a veteran with one dependent 
until September 1, 2005, the beginning of the month after he 
completed the process for adding his wife as a dependent.  

In his December 2005 Notice of Disagreement the veteran 
indicated that when his initial claim for service connection 
for prostate cancer was filed, he was in the Denver VA 
Medical Center.  A representative from the Department of 
Veteran's Affairs visited with him and took an application 
for service connected benefits due to his prostate cancer.  
The veteran noted that he was extremely sick and very 
confused and was not aware that he could receive benefits for 
his wife.  When he was notified of the award of service 
connection he was still not aware of this and did not become 
aware until he read an Agent Orange-related benefits packet.  
He felt that he should have been receiving pay for his 
dependent spouse since he first started getting benefits for 
service connected disability.  Further, he felt that the VA 
representative who came in to take an application from him 
when he was in the hospital should have asked him if he was 
married.  The veteran could have had his wife provide him 
with the needed documents so that her dependent status could 
have been taken into account when he was awarded the 100 
percent rating.  He requested that he receive retroactive pay 
for his dependent spouse back to the time that he received 
the increased (40 percent) rating (i.e. July 1998).

In a June 2006 statement of the case the RO indicated that a 
review of the claims file showed that basic eligibility for 
additional benefits for dependents was established per the 
November 1998 rating decision (as it increased the combined 
rating for service connected disability to 40 percent).  The 
veteran then returned the VA Form 21-686c but did not provide 
his spouse's Social Security Number.  The RO then sent the 
veteran the February 1999 letter requesting this information 
but the veteran failed to respond with this information, 
which was necessary to establish entitlement to additional 
benefits.  It was then not until August 30, 2005 that the 
veteran did provide this information within a complete VA 
Form 21-686c.  Accordingly, the RO found that the earliest 
date that the veteran had established entitlement to 
additional allowance for his spouse was September 1, 2005.

In his July 2006 Form 9 the veteran indicated that he moved 
from Colorado to Georgia around September or October 1998.  
He did not recall receiving the February 1999 letter to which 
the RO referred.  The veteran then indicated that since he 
did not receive the letter, he should not be blamed for not 
responding with his wife's Social Security number.  He noted 
that he had been married to the same woman for 40 years.  

In an August 2007 supplemental statement of the case the RO 
indicated that a review of the claims folder showed that the 
veteran had provided his new address in Georgia on his 
partially completed VA Form 21-686c received in February 
1999.  The RO then sent the February 1999 letter asking for 
his spouse's Social Security number to this new address. 
There was no returned mail in the file showing that the 
request was returned by the Postal Service so there was no 
basis to find that the veteran had not received the February 
1999 request.  Thus, as he had been given appropriate notice 
of the need to provide his wife's Social Security Number but 
had not done so until August 30, 2005, there was no basis for 
entitlement to additional benefits for a dependent spouse 
prior to September 1, 2005.  

III.  Law and Regulations

The effective date of an award of additional compensation on 
account of dependents shall be from the effective date of 
such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. § 5110(f).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased 
award" means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the VA properly discharges its official duties by 
mailing a VA communication to the last known address of the 
appellant and the appellant's representative, if any.  See 
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The 
appellant may rebut that presumption by submitting "clear 
evidence" to the effect that VA's regular mailing practices 
are not regular or that they were not followed.  The burden 
then shifts to the Secretary to establish that the VA 
decision was mailed to the claimant.   See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that 
the claimant notified VA of a change of address and absent 
evidence that any notice sent to the appellant at his or her 
last known address has been returned as undeliverable, VA is 
entitled to rely on that address.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).

IV.  Analysis

The veteran was notified by the June 2004 letter that he 
would begin receiving service connected compensation for 
prostate cancer at the 100 percent level effective from 
November 2003, the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31.  Also, the June 2004 letter specifically notified him 
that he was being paid at the rate applicable to a single 
veteran with no dependents.  Then he did not respond until 
August 2005, when he filed a completed VA Form 21-686c, 
Declaration of Status of Dependents, which included his 
dependent spouse's Social Security number.  Consequently, 
this information was received by the RO more than one year 
after the veteran received the June 2004 notification of the 
rating action granting him service connection for prostate 
cancer.  See 38 U.S.C.A. § 5110(f).  Accordingly, as the 
veteran did not furnish proof of his dependent spouse (in the 
form of her Social Security Number) within one year of the 
rating, VA had no basis for allowing payment of additional 
dependent benefits back to the effective date for service 
connection for prostate cancer.  Id.  Instead, the award of 
the additional dependent spouse benefits could not become 
effective until the first day of the calendar month following 
the month in which proof of the dependent spouse was received 
(i.e. September 2005).  Id., 38 C.F.R. § 3.31.

The veteran contends that the effective date for the 
additional benefits for his dependent spouse should actually 
go back to July 1998, the effective date for the November 
1998 grant of an increased (40 percent) combined rating for 
his service connected disabilities.  The record shows, 
however, that the veteran did not furnish proof of his 
dependent spouse (i.e. her Social Security Number)  within 
one year of the November 1998 notice of this decision.  Nor 
did he provide VA with his spouse's Social Security number 
within one year of the February 1999 letter that specifically 
asked him to provide this information.  Thus, there is no 
basis for assigning an effective date back to July 1998.  38 
U.S.C.A. § 5110(f).  Further, as explained above, because he 
did not provide this information at any time prior to August 
2005, the earliest he could receive the additional dependent 
spouse benefits was September 2005.  Id., 38 C.F.R. § 3.31.     

The veteran further contends that he never received the 
February 1999 letter indicating that he needed to provide his 
wife's Social Security Number.  The record indicates, 
however, that the RO sent the letter to the address in 
Georgia that the veteran provided, and does not show that the 
letter was returned to the RO.  Thus, in the absence of any 
evidence that VA's regular mailing practices were not 
followed; that the veteran notified VA of an additional 
change of address; or that the February 1999 letter was 
returned to VA as undeliverable, the Board must find that the 
veteran received the February 1999 letter requesting that he 
provide his spouse's Social Security number.  Woods, 14 Vet. 
App. 214, 220-21 (2000); Cross, 9 Vet. App. 18, 19 (1996).  
Consequently, he is deemed to have notice, as of the February 
1999 letter, that his application for additional dependent 
benefits was incomplete (See 38 C.F.R. § 3.109) in that he 
needed to furnish proof of his dependent spouse by submitting 
her Social Security Number.  Accordingly,  because he did not 
furnish the information within one year of either the 
February 1999 letter or the June 2004 decision, the earliest 
he could receive the additional dependent spouse benefits was 
September 2005.  38 U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.31, 
3.109.  Because the law is dispositive of this issue, the 
appellant's claim must be denied based on the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).
 

ORDER

Entitlement to an effective date prior to September 1, 200,5 
for additional benefits for a dependent spouse is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


